DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
Page 2 line 1 of the specification recites: “The housing is located between the shaft and the shaft”, which is believed to be incorrect.
Page 5 line 8 of the specification recites “The housing 50 located between the shaft 10 and the shaft 20.” The examiner believes this should recite “The housing 50 is located between the frame 10 and the shaft 20.”
Page 6 line 6 and line 11 incorrectly use reference character 631 to describe the polygonal section, whereas page 7 line 15 and line 18 use reference character 622 to correctly describe the polygonal section.
Appropriate correction is required.
Claim Objections
Claim 1 objected to because of the following informalities:
Claim 1 recites the limitation "the second bevel gear" in line 19.  This should read “a second bevel gear”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the housing located between the shaft and the shaft” on line 7. It is not understood between what the housing is supposed to be located, but the examiner believes that this is meant to be the frame, referring to the references characters used in page 5 line 8 of the specification.
Claim 7 recites the limitation “a polygonal tube” on line 4. This is unclear because tubes are defined as a “hollow cylinder” (from thefreedictionary.com), thus how can the tube be polygonal?
The dependent claims are rejected for depending from a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 8851148), hereinafter known as Lin ‘148, in view of Lin (US 20110259533), hereinafter known as Lin ‘533.
Regarding claim 1, Lin ‘148 teaches (figs. 3-7) a scrolling system (as shown in fig. 3) for a window curtain, comprising: a scrolling device (2) including a frame (21) and a shaft (31), a curtain (322) scrolled to the shaft; a transmission device (4) connected between the shaft (31) and the frame (21) so as to rotate the shaft and to scroll the curtain (column 3 lines 37-40), the transmission device (4) including a housing (23), a first transmission unit (42) and a second transmission unit (422), the housing (23) located between the shaft (31) and the frame (21), the housing (23) being a hollow housing (fig. 4) and including a first space (the portion that accommodates the first transmission unit) and a second space (the portion that accommodates the second transmission unit), the first space defined in a lower portion of the housing (fig. 4), the first transmission unit accommodated in the first space (fig. 5), the second space defined axially in the housing (fig. 5), the second transmission unit accommodated in the second space (fig. 4); the first transmission unit (42) including a first gear (421), a first portion (424) and a second portion (the more narrow portion below 424 in fig. 4), the first portion (424) being formed between the first gear (421) and the second portion (fig. 5), the first gear (421) and the first portion (424) located in the first space (shown in fig. 5), the second portion (narrower portion below the first portion) extending beyond the first space (fig. 5 shows that this portion extends out beyond the first space), a driving rod (5) connected to the second portion, the second portion being rotated by the driving rod so that the first transmission unit rotates in the first space (column 4 lines 21-30), and the second transmission unit (422) including a second gear (425) and a tubular part (426), the second gear (425) connected to the tubular part (fig. 4) and engaged with the first gear (fig. 5), an axis of the first gear (421) being perpendicular to an axis of the second gear (fig. 5), the tubular part (426) connected to the shaft (31), when the driving rod (5) is rotated, the first gear (421) drives the second gear (425) which rotates the tubular part (426), such that the shaft (31) is rotated to operate the curtain (column 4 lines 21-30). Lin ‘148 does not teach the first and second gears being bevel gears.
Lin ‘533 teaches (fig. 3) a scrolling system for a window curtain with a transmission device (4) with a first beveled gear (411) and a second beveled gear (4211). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin ‘148 with the teachings of Lin ‘533 so that the first and second gears were beveled. This alteration provides the predictable and expected results of the beveled gears forming a stronger connection together that is less prone to the gears skipping.
	Regarding clam 2, modified Lin ‘148 teaches that the frame (21) includes a recess (annotated fig. 5 below), the housing (23) includes a protrusion (annotated fig. 5) which is engaged with the recess.

    PNG
    media_image1.png
    769
    712
    media_image1.png
    Greyscale

Regarding claim 3, modified Lin ‘148 teaches (fig. 4) that the housing (23) is composed of two casings (233 and 235), the first and second transmission units are accommodated in the housing (fig. 5).
	Regarding claim 6, modified Lin ‘148 teaches (figs. 3-7) that the first portion (424) includes a cylindrical section (cylindrical body of 424) and a polygonal section (one of the gear teeth forms a polygonal section), a polygonal passage (442) is formed to an inner periphery of the first space (fig. 4), when the cylindrical section (cylindrical body of 424) is located relative to the polygonal passage (located relative is extremely broad, it can be said that when the assembly is in the rotatable position that the cylindrical section is located relative to the polygonal passage), the first transmission unit (42) is rotatable, when the polygonal section (one of the gear teeth) is located relative to the polygonal passage (located relative is extremely broad, it can be said that when the assembly is in the not rotatable position that the polygonal section is located relative to the polygonal passage), the first transmission unit is not rotatable.
Regarding claim 7, modified Lin ‘148 teaches (fig. 5) that the second gear (425) includes a reception hole defined axially in a back thereof (fig. 5 shows that the second gear has a hole in the center along the whole axial length), the tubular part (426) includes a tube (426 forms a tube, it is noted that it is not known how a tube can be polygonal) which is engaged with the reception hole (the hole extends the whole axial length of the component) to connect the second bevel gear to the tubular part (fig. 5).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lin ‘148 (US 8851148), in view of Lin ‘533 (US 20110259533), as applied to claim 1, and further in view of Wang (US 10053909).
Regarding claim 4, modified Lin ‘148 does not teach that the tubular part includes multiple ridges protruding from an outside thereof, the ridges are engaged with the shaft.
Wang teaches (figs. 1-4, and 8) a scrolling system for a window curtain (1) with a transmission device (5) with a second gear (552) and a tubular portion (551) that includes multiple ridges (553) protruding from an outside thereof, the ridges (553) are engaged with a shaft (2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Lin ‘148 by having the tubular part include multiple ridges protruding from an outside thereof, the ridges being engaged with the shaft as taught by Wang. This alteration provides a secure and tight connection between the tubular part and the shaft.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lin ‘148 (US 8851148), in view of Lin ‘533 (US 20110259533), as applied to claim 1, and further in view of Valle (4676292).
	Regarding claim 5, modified Lin ‘148 does not teach that the second portion includes a loop, the driving rod includes a hook which hooks to the loop.
	Valle teaches (fig. 1) a scrolling system for a window curtain (10) with a transmission device (18) that has a second portion (20) that includes a loop (fig. 1), and a driving rod (19) that includes a hook (21) which hooks to the loop (fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Lin ‘148 by replacing the connection between the driving rod and the second portion with that as found in Valle, so that the second portion includes a loop and the driving rod includes a hook which hooks to the loop. This alteration provides the predictable and expected results of a connection that can be quickly connected and disconnected. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on (571) 270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S./Examiner, Art Unit 3634                                                                                                                                                                                                        
/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634